Citation Nr: 9920940
Decision Date: 07/28/99	Archive Date: 09/09/99

DOCKET NO. 95-12 771               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUES

1. Entitlement to an increased rating for post-traumatic stress
disorder (PTSD), currently rated as 30 percent disabling.

2. Entitlement to restoration of a 40 percent rating for
hypertension, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Alvin D. Wax, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and friend

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran retired from service in May 1988, after having served
on active duty for a period in excess of 20 years.

This case is before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in Louisville, Kentucky. A hearing was
held before a hearing officer at the RO in March 1995, and the
hearing officer's decision was thereafter entered in October 1995.

A July 1997 disposition by the Board included a denial of
restoration of a 40 percent rating for the veteran's service-
connected hypertension. Thereafter, the veteran filed an appeal
relative to such aspect of the July 1997 Board disposition with the
United States Court of Appeals for Veterans Claims (Court). In
response to a January 1999 Joint Motion requesting items of relief
to include vacating the Board's July 1997 denial of the above-cited
restoration claim, the Court vacated and remanded such claim for
development consistent with the Joint Motion. [redacted].

The July 1997 disposition by the Board also included a remand
requesting the accomplishment of development pertaining to the
veteran's certified claim for an increased rating for PTSD. In
conjunction with the remand and following completion of the
development requested therein, the RO, in a Supplemental Statement
of the Case dated in April 1999, continued to deny the veteran's
related increased rating claim.

Thereafter, the appeal was returned to the Board.

FINDINGS OF FACT

1. Current manifestations of the veteran's service-connected PTSD
include complaint of continuing to experience Vietnam-related
nightmares, with speech

- 2 - 

which is relevant and logical, and with no ascertained impairment
in memory; overall impairment attributable to service-connected
PTSD is not more than definite.

2. Material improvement in the veteran's service-connected
hypertension is shown; the manifestations of such disability, at
the time of a rating reduction entered by the RO in October 1995,
included diastolic blood pressure which was predominantly less than
100 and systolic blood pressure which was predominantly 160 or more
though predominantly less than 200.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent rating for
PTSD have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 4.7 and Part 4, Diagnostic Code 9411, as promulgated in 38
C.F.R. 4.132 (in effect through November 6, 1996) and 3 8 C.F.R.
4.130 (1998).

2. The criteria for restoration of a 40 percent rating for
hypertension have not been met. 38 U.S.C.A. 1155, 5107 (West 1991);
38 C.F.R. Part 4, Diagnostic Code 7101, as promulgated in 38 C.F.R.
4.104 (in effect through January 11, 1998, and thereafter) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well grounded
within the meaning of 38 U.S.C.A. 5107(a). That is, the Board finds
that each claim is plausible. The Board is also satisfied that all
relevant facts have been properly developed, and that no further
assistance to the veteran is required to comply with 38 U.S.C.A.
5107(a).

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F.R. Part 4

- 3 -

(1998). The Board attempts to determine the extent to which the
veteran's service- connected disability adversely affects his
ability to function under the ordinary conditions of daily life,
and the assigned rating is based, as far as practicable, upon the
average impairment of earning capacity in civil occupations. 38
U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10 (1998).

Service connection is in effect for PTSD, for which the RO has
assigned a 30 percent rating in accordance with the provisions of
Diagnostic Code 9411 of the Rating Schedule; and for hypertension,
rated as 10 percent disabling pursuant to Diagnostic Code 7101.

In accordance with 38 C.F.R. 4.1 and 4.2 (1998), and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all
evidence of record pertaining to the history of the veteran's
service-connected PTSD and hypertension. The Board has found
nothing in the historical record which would lead it to conclude
that the current evidence of record is not adequate for rating
purposes. Moreover, the Board is of the opinion that this case
presents no evidentiary considerations which would warrant an
exposition of the remote clinical histories and findings pertaining
to these disabilities.

I. Increased Rating, PTSD

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, the
evaluation of the veteran's service-connected PTSD turns on the
severity of his overall social and industrial impairment. A 30
percent rating is warranted where such impairment is of "definite"
severity; a rating of 50 percent is warranted if such impairment is
"considerable". 38 C.F.R. 4.132.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States Court
of Veterans Appeals stated that the term "definite" in 38 C.F.R.
4.132 was "qualitative" in character, whereas the other terms were
"quantitative" in character, and invited the Board to "construe"
the term "definite" in a manner that would quantify the degree of
impairment for purposes of meeting the statutory requirement that
the Board

4 -

articulate "reasons or bases" for its decision. 38 U.S.C.A.
7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General Counsel
of the VA concluded that "definite" is to be construed as
"distinct, unambiguous, and moderately large in degree." It
represents a degree of social and industrial inadaptability that is
"more than moderate but less than rather large." O.G.C. Prec. 9-93
(Nov. 9, 1993). The Board is bound by this interpretation of the
term "definite."

In addition, effective November 7, 1996, VA has revised the
criteria for diagnosing and evaluating psychiatric disabilities.
See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 4.130. Pursuant to
Diagnostic Code 9411 under the revised criteria, a 30 percent
rating is warranted for occupational and social impairment with
occasional decrease in work efficiency and intermittent periods of
inability to perform occupational tasks (although generally
functioning satisfactorily, with routine behavior, self-care, and
conversation normal), due to such symptoms as: depressed mood,
anxiety, suspiciousness, panic attacks (weekly or less often),
chronic sleep impairment, mild memory loss (such as forgetting
names, directions, or recent events); a 50 percent rating is
warranted for occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; and difficulty in establishing and
maintaining effective work and social relationships.

With respect to his claim for an increased rating for his service-
connected PTSD, the veteran asserts that he continues to experience
Vietnam-related nightmares and he contends, in substance, that his
service-connected PTSD is more severely disabling than currently
evaluated. In this regard, when he was examined by VA in October
1994, the veteran related having witnessed a number of stressful
events in Vietnam, one of which involved the death of a close
friend. He stated that he was

- 5 - 

then working as a parole officer and indicated that he held a
Master's degree in psychology. The examination diagnosis, based on
factors to include pertinent psychological testing, was PTSD.

When examined by VA in October 1997, at which time the VA examiner
noted that the veteran was not receiving any psychiatric therapy
for his PTSD, the veteran indicated that he was then employed at
"the Dismas Center[]", which the record elsewhere reflects is a
half way house and drug abuse treatment facility. On mental status
examination, the veteran's mood was described as showing "a limited
range of expression but with no emotional discontrol or
tearfulness"; the veteran related experiencing difficulty in
relationships; the examiner noted that the veteran did not appear
to be demented, and he elsewhere indicated that the veteran's
affect was "flat". The Axis I diagnoses included PTSD, and a score
of 60 was assigned as being representative of the veteran's Global
Assessment of Functioning (GAF).

Most recently, when the veteran was examined by VA in April 1998,
the VA examiner (who was the same physician who had examined the
veteran in October 1997) reiterated that the veteran was not
receiving any psychiatric treatment for his PTSD and that he had
never taken any kind of medication in response thereto. The veteran
related that he had been terminated from his position at the Dismas
Center because 'people were afraid of me' and further indicated
that he had no present plans for work. On mental status
examination, the veteran's speech was noted to be "[]relevant [and]
[]logical"; the veteran related having "some sleep difficulties";
he was oriented in four spheres and his short and long-term memory
was described as being "fully intact". The Axis I diagnoses
included PTSD, and a GAF score of "57 to 60" was assigned.

In considering the veteran's claim for an increased rating for his
service-connected PTSD, the Board is of the opinion, in light of
the reasoning advanced hereinbelow, that an increased disability
evaluation therefor, at least in accordance with the above-stated
criteria in effect prior to November 1996, is not warranted. In
reaching such conclusion, the Board is constrained to point out
that the veteran's PTSD is not shown, at least per se, to be
productive of the requisite considerable social impairment
necessary for the assignment of a 50 percent rating under such

- 6 - 

criteria. In this regard, the Board observes that, on the occasion
of his examination by VA in October 1994, the veteran indicated
that he continued "to be very close" to his four younger brothers
and, when he was more recently examined by VA in October 1997, the
veteran indicated that he was then maintaining "some relationships"
with women. Further, impairment related to the veteran's PTSD would
not appear to occasion the requisite considerable industrial
inadaptability necessary for the assignment of a 50 percent rating
under the above-stated criteria in effect prior to November 1996.
In this regard, the record reflects that although the veteran had
apparently only recently been terminated from his position at a
substance abuse treatment facility when he was examined by VA in
April 1998, such discontinuation of employment is not shown to have
been facially related to any consideration traceable to his PTSD
and, indeed, the April 1998 VA examination report suggests the his
employer's unwillingness to "accommodate" the veteran's request to
be relocated to a ground floor office may have been a factor in his
dismissal. In addition, the Board cannot overlook the consideration
that the veteran's assigned GAF on the April 1998 VA examination
was '57 to 60'. Since a GAF of 55-60 is indicative, at least
pursuant to DSM-III-R criteria, of only "moderate" industrial
impairment, see Carpenter v. Brown, 8 Vet. App. 240, 243 (I 995),
the Board is of the view that a GAF of '57 to 60' would clearly not
equate with more than "definite" industrial impairment (since
'definite' is itself, in light of O.G.C. Prec. 9-93, supra, 'more
than moderate'), the latter being characteristic of pertinent
disability commensurate with the veteran's presently assigned 30
percent rating. Moreover, the Board cannot overlook that the
assigned GAF of '57-60' was rendered in consideration of an
additional disability which is nonservice-related, i.e., alcohol
abuse. In view of the foregoing observations, then, the Board is of
the view that an increased rating for the veteran's service-
connected PTSD, at least under the criteria contained in Diagnostic
Code 941 1 which was in effect until November 6, 1996, is clearly
not warranted. 38 C.F.R. 4.132.

The Board is, in addition, of the opinion that entitlement to a
rating in excess of 30 percent for the veteran's service-connected
PTSD is not warranted pursuant to the revised above-addressed
criteria that became effective November 7, 1996. In reaching this
conclusion, the Board would point out that, when the veteran was
examined by VA in April 1998, his speech was indicated to be
'[]relevant [and]

- 7 -

[]logical', in contradistinction to the requisite circumlocutory or
stereotypical speech which (if present) would otherwise be
characteristic of disability warranting a 50 percent rating under
the above-cited revised criteria. In addition, the veteran's mood,
as described on the October 1997 VA examination (i.e., having 'a
limited range of expression but with no 'emotional discontrol or
tearfulness') merely comprises a manifestation of pertinent
disablement warranting a 30 percent rating (the veteran's present
pertinent evaluation). Further, while the veteran alluded to
experiencing 'some sleep difficulties' on the occasion of his
examination by VA in April 1998, even if his problematic sleep
constituted sleep impairment of chronic derivation, it would still
only be independently characteristic of pertinent disablement
commensurate with a 30 percent rating, identical to the veteran's
present pertinent evaluation. Finally, while impairment of short
and long-term memory would (if shown) be indicative of pertinent
disablement warranting a 50 percent rating, the veteran's short and
long-term memory was described as being 'fully intact' on the
occasion of his examination by VA in April 1998. Given the
foregoing, then, and with the 'flat' affect noted in conjunction
with the veteran's October 1997 VA examination being the apparently
lone manifestation of pertinent disability warranting a 50 percent
rating (which consideration, however, is more than offset by the
observation that the veteran's apparently not requiring any
medication to alleviate the symptoms of his PTSD is consistent with
pertinent disablement which is noncompensable under the revised
criteria, see 61 Fed. Reg. 52, 695 (1996)), the Board is readily
persuaded that, under the above-cited revised criteria that became
effective on November 7, 1996, a disability rating in excess of the
30 percent evaluation presently assigned for the veteran's PTSD is
not in order. 38 C.F.R. 4.130.

II. Restoration Claim

As noted above, in response to the January 1999 Joint Motion, the
Court vacated the Board's July 1997 denial of the veteran's claim
for restoration of a 40 percent rating for hypertension and
remanded such claim for development consistent with the Joint
Motion. Such Joint Motion, in turn, specifically requested that the
veteran's restoration claim be readjudicated with consideration of
the criteria governing the

- 8 -

evaluation of hypertension which was in effect prior to January 12,
1998, as well as that which became effective on such date, rating
such condition under the version most favorable to the veteran, in
accordance with Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the law, prior to January 12, 1998, a 10 percent rating is
warranted for essential hypertension manifested by diastolic
pressure which is predominantly 100 if such pressure is
predominantly 110 or more with definite symptoms, a 20 percent
rating is warranted; and, with diastolic pressure which is
predominantly 120 or more accompanied by moderately severe
symptoms, a 40 percent rating is warranted. Effective January 12,
1998, a minimum evaluation for an individual with a history of
diastolic pressure predominantly 100 or more who requires
continuous medication for control, or; where diastolic pressure is
predominantly 100 or more, or; where systolic pressure is
predominantly 160 or more, warrants a 10 percent rating. A 20
percent rating is warranted where diastolic pressure is
predominantly 110 or more, or; where systolic pressure is
predominantly 200 or more. See 62 Fed. Reg. 65,207-224 (December
11, 1997).

The record reflects that service connection for hypertension was
established in 1988, and that such disability was rated as 10
percent disabling for more than five years thereafter. When
examined by VA in December 1993, at which time the veteran
indicated that he had declined to take medication to control his
hypertension inasmuch as he felt the condition was stress-related,
the recorded blood pressure readings in the standing, sitting and
reclining positions were 256/156, 253/162 and 256/162,
respectfully. Subsequent to the veteran's having been taken, in
conjunction with the foregoing VA examination, to the emergency
room for evaluation and treatment of his hypertension, a blood
pressure value, after the veteran had reclined, of 194/122 was
recorded. Thereafter, when seen for VA outpatient treatment on
January 12, 1994, February 8, 1994, May 9, 1994, November 8, 1994,
and December 22, 1994 (the related reports of which, however, were
apparently not in the file as of December 1994 but were as of
October 1995), blood pressure readings of 160/96, 172/106, 186/106,
164/100-98 (January 12, 1994), 156/92 (February 8, 1994), 146/84
(May 9, 1994), 160/182 (November 8, 1994) and 168/104 and 152/84
(December 22, 1994) were recorded. 

Based, apparently, on the report of the December 1993 VA
examination, the evaluation for the veteran's service-connected
hypertension was increased from 10 percent disabling to 40 percent
disabling in a rating decision entered in March 1994. Thereafter,
when examined by VA in September 1994, the veteran indicated that
be had been taking several medications in response to his
hypertension. The recorded blood pressure readings in the standing,
sitting and lying positions were 120/68, 130/68 and 140/74,
respectively.

Based, apparently, on the report of the September 1994 VA
examination, a rating decision entered in December 1994, the
narrative of which noted that the provisions of 38 C.F.R. 3.105(e)
were for application, proposed to reduce the rating for the
veteran's service-connected hypertension from 40 percent disabling
to 10 percent disabling. Notification to the veteran, dated
December 13, 1994, advised him of the proposed rating reduction as
well as his opportunity to submit, within 60 days from the date of
the notice, additional evidence tending to show that the reduction
should not be made. Thereafter, the rating board, in a decision
entered in October 1995, effectuated the reduction, to 10 percent
disabling, which had been proposed relative to the veteran's
service-connected hypertension in the December 1994 rating
decision.

In considering the veteran's claim for restoration of a 40 percent
rating for his service-connected hypertension, the Board would
initially point out that the above-addressed December 1994 rating
decision and subsequent notification to the veteran, wherein, as
required pursuant to 38 C.F.R. 3.105(e), he was advised of recent
improvement in his pertinent disability and notified of the
proposed reduction in the evaluation for his service-connected
hypertension as well as his opportunity to submit evidence
indicating that the reduction should not be made, is found to
comply with the provisions of such regulation. The Board further
notes that, inasmuch as the veteran's 40 percent rating for
hypertension (effective from October 22, 1993, to December 31,
1995) had not been in effect for at least five years, the
provisions of 38 C.F.R. 3.344(a) (1998), which relate, pertinently,
to the adequacy of VA examinations preceding rating reductions when
compared with the evidence before rating boards when the higher
rating was established, are of no

- 10- 

bearing on the reduction in the 40 percent rating at issue in the
current appeal. See 38 C.F.R. 3.344(c).

In asserting entitlement to restoration of a 40 percent evaluation
for his service-connected hypertension, the veteran indicates that
the lower diastolic blood pressure values on which his October 1995
rating reduction was predicated were exaggerated owing to the
effect of medication he was taking at the time of pertinent
examination (presumably in reference to that performed in September
1994) by VA. While the foregoing assertion by the veteran is
acknowledged, the Board is, nevertheless, of the opinion that the
October 1995 reduction in the rating for the veteran's service-
connected hypertension was appropriate, inasmuch as the evidence in
the rating board's possession at that time reflected disability
which warranted no more than the 10 percent evaluation to which the
veteran's rating for hypertension was reduced at that time. In this
regard, the Board is constrained to point out that, although the
report of the above-addressed September 1994 examination by VA does
in fact reflect that the veteran was then taking medications
including Nifedipine, such consideration does not bear on the
assignment of any rating in excess of 10 percent (the veteran's
present rating) for hypertension pursuant to the promulgation of
Diagnostic Code 7101 which was in effect prior to January 12, 1998.
See Note 2 to Part 4, Diagnostic Code 7101. Further, in contrast to
the results. (which reflected diastolic blood pressure which was
predominantly 120 or more with moderately severe symptoms) of the
December 1993 VA examination, on the basis of the report of which
the rating for the veteran's service-connected hypertension had
been increased to 40 percent disabling in a rating decision entered
in March 1994, the report of his examination by VA in September
1994 reflected diastolic blood pressure which was predominantly
less than 80, a figure well below that (100 or more) commensurate
with the veteran's present 10 percent rating. In addition, while
the reports pertaining to the above-addressed VA outpatient
treatment rendered the veteran in January, February, May, November
and December 1994 were not actually record (though they were of
constructive receipt, see Bell v. Derwinski, 2 Vet. App. 611
(1992)) in December 1994, the recorded diastolic blood pressure
readings then recorded, as set forth above, were predominantly less
than I 00. In light of the foregoing considerations, then, at least
in accordance with the criteria in effect prior to January 12,
1998, the Board is

readily persuaded that restoration of a 40 percent rating for the
veteran's service-connected hypertension, currently rated as 10
percent disabling from January 1, 1996, is not warranted. In
addition, with respect to the criteria that became effective on
January 12, 1998, the above-cited systolic blood pressure readings,
while predominantly 160 or higher (representative of disability
warranting a 10 percent rating under the criteria that became
effective January 12, 1998), were predominantly (and in each
instance beginning in January 1994) less than 200, negating any
notion of hypertension which was sufficiently disabling as to
warrant a 20 percent rating under such criteria. Given the
foregoing observation, then, in accordance with the criteria that
became effective on January 12, 1998, the Board is similarly
persuaded that restoration of a 40 percent rating for the veteran's
service-connected hypertension, currently rated as 10 percent
disabling from January 1, 1996, is not warranted.

in view of the foregoing analysis, then, which contemplates the
criteria governing the evaluation of hypertension which was in
effect through January 11, 1998, as well as that which became
effective on January 12, 1998, the Board concludes that the
preponderance of the evidence demonstrates that an October 1995
rating reduction, to a 10 percent from 40 percent, for
hypertension, was warranted. Restoration of the 40 percent rating
for such disability is, therefore, denied. 38 U.S.C.A. 1155, 5107;
38 C.F.R. Part 4, Diagnostic Code 7101.

ORDER

An increased rating for PTSD is denied.

Restoration of a 40 percent rating for hypertension is denied.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

- 12 - 


